DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-18 are pending in the application, claims 13-16 and 18 are withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 1-12 and 17 in the reply filed on 3 December 2021 is acknowledged.
Claims 13-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 3 December 2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application on 16 October 2019.


Claim Objections
Claims 1-12 and 17 are objected to because of the following informalities:
With Regards to Claims 1, 10, 11:  the claims include grammatical errors. Each recites “polarization directions of at least two layers of polarizing film.” The word “the” is missing between before polarization.  
All claims should be checked to ensure they make grammatical sense.
With Regards to Claim 1:  Instant claim 1 recites --a packaging composite material comprising polarizing films, wherein it comprises:-- on line 1; for clarity, recommend correcting this to read as "a packaging composite material comprising
With Regards to Claim 9:  Instant claim 9 recites --a material of the surface layer bonding layer is selected from-- on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "a material of the surface layer bonding layers is selected from".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1: Claim 1 recites “of at least two layers” the word “the” should be introduced after of and before at to ensure clarity with respect to annectant basis.
With Regards to Claim 4:  Instant claim 4 recites the limitation --the surface layer-- on line 2.  Instant claim 3, from which claim 4 depends, recites --a second surface layer-- on line 2.  Instant claim 2, from which claim 3 depends, recites --a first surface layer-- on line 2.  In the instant case, the claim is rendered indefinite because it can have several conflicting interpretations: (1) "the surface layer" of claim 4 is referencing "the first surface layer" of claim 2; (2) "the surface layer" of claim 4 is referencing "the second surface layer" of claim 3; (3) "the surface layer" of claim 4 is directed towards at least one of "the first surface layer" and "the second surface layer"; or (4) "the surface layer" of claim 4 is directed towards both "the first surface layer" and "the second surface layer".  For the purpose of examination, the limitation will be treated to read as the third interpretation; wherein "the surface layer" is at least one of "the first surface layer" and "the second surface layer".
With Regards to Claims 10 and 12:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
45° - 135°--, and the claim also recites --preferably 80° - 100°-- and --more preferably 90°-- which are the narrower statements of the range/limitation.
In the present instance, claim 12 recites the broad recitation --2 - 10 layers of polarizing film--, and the claim also recites --preferably 2 - 6 layers of polarizing film-- which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regards to claim 11: claim 11 recites “wherein amongst the polarizing films, polarization directions of at least two polarizing films have an included angle which is not 0”. Claim 10 from which claim 11 depends recites “polarization directions of at least two layers of polarizing films have an included angle which is 45-135.
Claim 11 is indefinite because it requires a direction (not 0) which is broader than the direction in the claim from which it depends (45-135)
With Regards to Claim 17:  Claim 17 recites the limitation --the surface bonding layers-- in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated to read as "the surface layer bonding layers".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill (US 2013/0094088 A1).
Regarding Claim 1:  Merrill teaches a film of a composite material used in packaging and further indicates that it comprises a polarizing layer, the polarizing layer ("finished film") combining in a unitary film a first diffusely reflective polarizer film in one zone, a second diffusely reflective polarizer film in a neighboring zone, and a blended layer that extends continuously from one zone to the next, wherein the polarizing films of the two zones have perpendicular polarization directions ([0035], [0073]-[0080], and [0107]-[0109] of Merrill); which meets the claimed --at least two layers of polarizing films having an included angle which is not 0°--.  It is also taught by Merrill that the film can also comprise two distinct blended layers separated by an optically thick intermediate layer such as a laminating adhesive layer ([0070] of Merrill).
Regarding Claim 2:  Merrill teaches that the packaging composite material further comprises a first surface layer located on one side of the polarizing layer ([0163]-[0166] of Merrill).
Regarding Claim 3:  Merrill teaches the packaging composite material further comprises a second surface layer located on another side of the polarizing layer ([0163]-[0166] of Merrill).
Regarding Claim 4:  Merrill teaches a material of the surface layer is selected from one of a polycarbonate (PC) ([0163]-[0166] of Merrill
Regarding Claim 5:  Merrill teaches that the polarizing layer further comprises a polarizing film bonding layer located between the polarizing films ([0070] and [0108] of Merrill).
Regarding Claim 10:  Merrill teaches that polarization directions of at least two layers of polarizing film have an included angle of 90° (perpendicular) ([0073]-[0080], and [0107]-[0109] of Merrill); which anticipates the claimed range of --45° - 135°--.
Regarding Claim 11:  Merrill teaches that amongst the polarizing films, polarization directions of at least two polarizing films have an included angle of 90° ([0073]-[0080], and [0107]-[0109] of Merrill); which anticipates the claimed limitation of --not 0°--.
Regarding Claim 12:  Merrill teaches that the polarizing layer comprises 2 layers of polarizing film ([0073]-[0080], and [0107]-[0109] of Merrill).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 2013/0094088 A1) as applied to claims 1-3 above, and further in view of Inui et al. (JP 2014-166707 A).
Merrill is relied upon as described above.
Regarding Claims 7 and 8:  Merrill fails to disclose --the packaging composite further comprises a surface layer bonding layer located between the polarizing layer and the first surface layer-- {instant claim 7} or --the packaging composite material further comprises surface layer bonding layers located between the polarizing layer and the first and second surface layers, respectively-- {instant claim 8}.
Inui discloses manufacturing a multilayer laminated film capable of suppressing both scratches generated on the film and air bubbles mixed during the laminating, the multilayer laminated film finding use as packaging and optical films ([0003] and [0008] of Inui).  Inui also discloses that the multilayer laminated film can be formed having a polarizing film between a first transparent film and a second transparent film, wherein the films are bonded to one another via an adhesive layer disposed between them ([0001], [0003], and [0008] of Inui).  It is also disclosed by Inui that the first and second transparent films can be formed of polycarbonate (PC), polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polypropylene (PP), polyamide (PA), polyvinyl chloride (PVC), etc. ([0038] of Inui).  Inui further discloses that the adhesive layers can be transparent curable adhesive layers formed from water-based curable adhesives (e.g. polyvinyl alcohol-based resins) and epoxy-based adhesives ([0052], [0062], and [0063] of Inui).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the multilayer laminated film of Inui with the packaging composite material of Merrill in order to have --a surface layer bonding layers located between the polarizing layer and the first and second surface layers, respectively--.  One of ordinary skill in the art would have been motivated to have combined the [0008] of Inui).
Regarding Claims 9 and 17:  Merrill in view of Inui discloses that a material of the surface layer bonding layer(s) is selected from one of polyvinyl alcohol adhesives and epoxy resin adhesives ([0052], [0062], and [0063] of Inui).
Regarding Claim 6:  Merrill fails to disclose that --a material of the polarizing film bonding layer is selected from one of polyvinyl alcohol adhesives, acrylate adhesives, ethylene-vinyl acetate copolymer adhesives, epoxy resin adhesives, unsaturated polyester adhesives and vinyl acetate resin adhesives--.
Inui discloses manufacturing a multilayer laminated film capable of suppressing both scratches generated on the film and air bubbles mixed during the laminating, the multilayer laminated film finding use as packaging and optical films ([0003] and [0008] of Inui).  Inui further discloses that the adhesive layers can be transparent curable adhesive layers formed from water-based curable adhesives (e.g. polyvinyl alcohol-based resins) and epoxy-based adhesives ([0052], [0062], and [0063] of Inui).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the adhesives of Inui with the packaging composite material of Merrill in order to have --a material of the polarizing film bonding layer be selected from one of polyvinyl alcohol adhesives and epoxy resin adhesives--.  One of ordinary skill in the art would have been motivated to have combined the multilayer laminated film of Inui with the packaging composite material of Merrill, since it has been See MPEP §2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                         
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781